UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6100



ROOSEVELT POWELL,

                                               Plaintiff- Appellant,

          versus


DOCTOR FREUD; MRS. WILLIAM, Nurse; MR. REED,
Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-639-3)


Submitted:   May 13, 1999                     Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Roosevelt Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Powell appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinions and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Powell v. Freud, No. CA-98-639-3 (E.D. Va.

Dec. 11, 1998 & Jan. 12, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2